


Exhibit 10.3

 

Willis Partners Plan

 

OPTION AGREEMENT (Amended and Restated October 21, 2008)

 

THIS AGREEMENT, effective as of May 6, 2008 is made by and between Willis Group
Holdings Limited, hereinafter referred to as the “Company” and the individual
(the “Optionee”) who has duly completed, executed and delivered the Option
Acceptance Form, a copy of which is set out in Schedule A attached hereto and
deemed to be a part hereof and, if applicable, the Agreement of Restrictive
Covenants and Other Obligations, a copy of which is set out in Schedule B
attached hereto and deemed to be a part hereof.

 

WHEREAS, the Company wishes to carry out the Plan (as hereinafter defined), the
terms of which are hereby incorporated by reference and made a part of this
Agreement; and

 

WHEREAS, the Board (as hereinafter defined) has determined that it would be to
the advantage and best interest of the Company and its shareholders to grant the
Option (as hereinafter defined) provided for herein to Optionee as an incentive
for increased efforts on the part of Optionee during Optionee’s employment with
the Company or its subsidiaries, and has advised the Company thereof and
instructed the undersigned officer to grant said Option.

 

NOW, THEREFORE, the parties hereto do hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Whenever the following terms are used in this Agreement, they shall have the
meaning specified in the Plan or below unless the context clearly indicates to
the contrary.

 

Section 1.1 - Adjusted Earnings Per Share

 

“Adjusted Earnings Per Share” shall mean the adjusted earnings per share as
stated by the Company in its annual financial results as published by the New
York Stock Exchange.

 

Section 1.2 - Adjusted Operating Margin

 

“Adjusted Operating Margin” shall mean the adjusted operating margin as stated
by the Company in its annual financial results as published by the New York
Stock Exchange.

 

Section 1.3 - Board

 

“Board” shall mean the Board of Directors of the Company.

 

Section 1.4 - Cause

 

“Cause” shall mean (i) Optionee’s continued and/or chronic failure to adequately
and/or competently perform his or her material duties with respect to the
Company or its subsidiaries after having been provided reasonable notice of such
failure and a period of at least ten days after

 

--------------------------------------------------------------------------------


 

Optionee’s receipt of such notice to cure and/or correct such performance
failure, (ii) willful misconduct by Optionee in connection with Optionee’s
employment which is injurious to the Company or its subsidiaries (willful
misconduct shall be understood to include, but not be limited to, any breach of
the duty of loyalty owed by Optionee to the Company or its subsidiaries),
(iii) conviction of any criminal act (other than minor road traffic violations
not involving imprisonment), (iv) any breach of Optionee’s restrictive covenants
as provided in this Agreement (if applicable), in Optionee’s employment
agreement (if any), or any other non-compete agreement and/or confidentiality
agreement entered into between Optionee and the Company or any of its
subsidiaries (other than an insubstantial, inadvertent and non-recurring
breach), or (v) any material violation of any written Company policy after
reasonable notice and an opportunity to cure such violation within ten (10) days
after Optionee’s receipt of such notice.

 

Section 1.5 - Committee

 

 “Committee” means the Compensation Committee of the Board (or if no such
committee is appointed, the Board provided that a majority of the Board are
“independent directors” for the purpose of the rules and regulations of the New
York Stock Exchange).

 

Section 1.6 - Earned Date

 

“Earned Date” shall mean the date that the annual financial results of the
Company are published by the New York Stock Exchange.

 

Section 1.7 - Earned Performance Shares

 

“Earned Performance Shares” shall mean shares subject to the Option in respect
of which the applicable performance conditions, as set out in section 3.1, have
been achieved and shall become exercisable as set out in section 3.2.

 

Section 1.8 - Good Reason

 

“Good Reason” shall mean (i) a reduction in Optionee’s base salary or a material
adverse reduction in Optionee’s benefits other than (a) in the case of base
salary, a reduction that is offset by an increase in Optionee’s bonus
opportunity upon the attainment of reasonable performance targets established by
the Board, (b) a general reduction in the compensation or benefits of, or a
shift in the general compensation or benefits schemes affecting, a broad group
of employees of the Company or any of its subsidiaries, or (c) in the case of
base salary, a reduction which is imposed in accordance with normal
administration and application of a producer compensation plan, if applicable to
Optionee, (ii) a material adverse reduction in Optionee’s principal duties and
responsibilities, which continues beyond ten days after written notice by
Optionee to the Company or the applicable Subsidiary of such reduction or
(iii) a significant transfer of Optionee away from Optionee’s primary service
area or primary workplace, other than as permitted by Optionee’s existing
service contracts; provided, however, that Optionee shall have a period of ten
days following any of the foregoing occurrences or the last event in a series of
events which culminate in providing the basis for such notice during which such
Optionee may claim that a basis for a Good Reason termination by Optionee has
occurred.

 

--------------------------------------------------------------------------------


 

Section 1.9 - Grant Date

 

“Grant Date” shall be May 6, 2008.

 

Section 1.10 - Option

 

“Option” shall mean the option to purchase common shares of the Company granted
in accordance with this Agreement.

 

Section 1.11 - Option Exercise Price

 

“Option Exercise Price” shall mean the exercise price of the common shares of
the Company covered by the Option, as set forth in Section 2.2 of this
Agreement.

 

Section 1.12 - Permanent Disability

 

Optionee shall be deemed to have a “Permanent Disability” if Optionee meets the
requirements of the definition of such term, or of an equivalent term, as
defined in the Company’s or Subsidiary’s long-term disability plan applicable to
Optionee or, if no such plan is applicable, in the event Optionee is unable by
reason of physical or mental illness or other similar disability, to perform the
material duties and responsibilities of his job for a period of 180 consecutive
business days out of 270 business days.

 

Section 1.13 - Plan

 

“Plan” shall mean the Willis Group Holdings Limited 2008 Share Purchase and
Option Plan, as amended from time to time.

 

Section 1.14 - Pronouns

 

The masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates.

 

Section 1.15 - Secretary

 

“Secretary” shall mean the Secretary of the Company.

 

Section 1.16 - Shares or Common Shares

 

“Shares” or “Common Shares” means common shares of the Company which may be
authorised but unissued.

 

Section 1.17 - Subsidiary

 

“Subsidiary” shall mean a direct and/or indirect subsidiary of the Company as
well as any associate company which is designated by the Company as being
eligible for participation in the Plan.

 

--------------------------------------------------------------------------------


 

ARTICLE II

 

GRANT OF OPTIONS

 

Section 2.1 - Grant of Options

 

On and as of the Grant Date the Company grants to Optionee an Option to purchase
any part or all of an aggregate number of Shares, as stated in Schedule A to
this Agreement, upon the terms and conditions set forth in this Agreement.  In
circumstances where Optionee is required to enter into the Restrictive Covenant
agreement set forth in Schedule B, Optionee agrees that the grant of an Option
pursuant to this Agreement is sufficient consideration for Optionee entering
into such agreement.

 

Optionee acknowledges and agrees that the Company may provide grants of an
Option and/or Shares pursuant to this Plan in lieu of any grants the Company is
obligated to make under any pre-existing plans, agreements or letters and that
such grants when made pursuant to this Plan shall fully discharge the Company’s
obligations to make any such grant under any pre-existing plan, agreement or
letter.

 

Section 2.2 - Exercise Price

 

Subject to Section 2.4, the exercise price of each Share subject to the Option
shall be as stated in Schedule A to this Agreement.

 

Section 2.3 - Employment Rights

 

Subject to the terms of the Agreement of Restrictive Covenants and Other
Obligations where applicable, the rights and obligations of Optionee under the
terms of his office or employment with the Company or any Subsidiary shall not
be affected by his participation in this Plan or any right which he may have to
participate in it and Optionee hereby waives any and all rights to compensation
or damages in consequence of the termination of his office or employment for any
reason whatsoever insofar as those rights arise or may arise from his ceasing to
have rights under or be entitled to exercise any Option as a result of such
termination.

 

Section 2.4 - Adjustments in Options Pursuant to Merger, Consolidation, etc.

 

Subject to Section 10 of the Plan, in the event that the outstanding Shares
subject to an Option are, from time to time, changed into or exchanged for a
different number or kind of Shares or other securities, by reason of a
recapitalization, reclassification, stock split, stock dividend, spin-off, stock
combination, Change of Control (as defined in the Plan), merger or other similar
event, the Board shall make an appropriate and equitable adjustment in the
number and kind of Shares and/or the amount of consideration as to which or for
which, as the case may be, such Option, and/or portions thereof then
unexercised, shall be exercisable.  Any such adjustment made by the Board shall
be final and binding upon Optionee, the Company and all other interested
persons.

 

--------------------------------------------------------------------------------


 

Section 2.5 - Employer Costs

 

In the case of Optionees who are U.K. residents, the grant of this Option shall
be conditional upon the execution of a joint election with his employing company
to accept the liability for employer’s National Insurance arising on exercise,
sale or release of the Option.  In the case of Optionees resident in any other
country (excluding the USA), such Optionee agrees that if his employing company
incurs any social security or payroll costs or taxes on exercise, sale or
release of the Option he shall, if requested, reimburse the employing company in
respect thereof.

 

ARTICLE III

 

PERIOD OF EXERCISABILITY

 

Section 3.1 - Commencement of Earning

 

3.1(a)      Subject to 3.1(b), the Shares subject to Option shall become Earned
Performance Shares subject to the Participant being in the employment of the
Company or any Subsidiary at each respective date and provided the performance
conditions applicable are achieved.

 

(b)         The performance conditions are:

 


(I)    ONE-SIXTH OF THE SHARES SUBJECT TO THE OPTION SHALL BECOME EARNED
PERFORMANCE SHARES WITH EFFECT FROM THE EARNED DATE IN RESPECT OF THE YEAR
ENDING DECEMBER 31, 2008 IF IN RESPECT OF 2008 THE COMPANY ACHIEVES AN ADJUSTED
EARNINGS PER SHARE OF NOT LESS THAN $2.85 AND FURTHER ONE-SIXTH OF THE SHARES
SUBJECT TO THE OPTION SHALL BECOME EARNED PERFORMANCE SHARES IF IN RESPECT OF
2008 THE COMPANY ACHIEVES AN ADJUSTED OPERATING MARGIN OF NOT LESS THAN 24%.
SHARES THAT ARE ELIGIBLE TO BECOME EARNED PERFORMANCE SHARES BY VIRTUE OF THIS
SUB-SECTION SHALL BE REFERRED TO AS “2008 PERFORMANCE SHARES”;


 


(II)   ONE-SIXTH OF THE SHARES SUBJECT TO THE OPTION SHALL BECOME EARNED
PERFORMANCE SHARES WITH EFFECT FROM THE EARNED DATE IN RESPECT OF THE YEAR
ENDING DECEMBER 31, 2009 IF IN RESPECT OF 2009 THE COMPANY ACHIEVES AN ADJUSTED
EARNINGS PER SHARE OF NOT LESS THAN $3.15 AND FURTHER ONE-SIXTH OF THE SHARES
SUBJECT TO THE OPTION SHALL BECOME EARNED PERFORMANCE SHARES IF IN RESPECT OF
2009 THE COMPANY ACHIEVES AN ADJUSTED OPERATING MARGIN OF NOT LESS THAN 24%.
SHARES THAT ARE ELIGIBLE TO BECOME EARNED PERFORMANCE SHARES BY VIRTUE OF THIS
SUB-SECTION SHALL BE KNOWN AS “2009 PERFORMANCE SHARES”;


 


(III)  ONE-SIXTH OF THE SHARES SUBJECT TO THE OPTION SHALL BECOME EARNED
PERFORMANCE SHARES WITH EFFECT FROM THE EARNED DATE IN RESPECT OF THE YEAR ENDED
DECEMBER 31, 2010 IF IN RESPECT OF 2010 THE COMPANY ACHIEVES AN ADJUSTED
EARNINGS PER SHARE OF NOT LESS THAN $4.05 AND FURTHER ONE-SIXTH OF THE SHARES
SUBJECT TO THE OPTION SHALL BECOME EARNED PERFORMANCE SHARES IF IN RESPECT OF
2010 THE COMPANY ACHIEVES AN ADJUSTED OPERATING MARGIN OF NOT LESS THAN 27%. 
SHARES THAT ARE ELIGIBLE TO BECOME EARNED PERFORMANCE SHARES BY VIRTUE OF THIS
SUB-SECTION SHALL BE REFERRED TO AS “2010 PERFORMANCE SHARES”;


 


(IV)  THE 2008 AND 2009 PERFORMANCE SHARES THAT ARE SUBJECT TO THE ACHIEVEMENT
OF AN ADJUSTED EARNINGS PER SHARE TARGET AND HAVE NOT BECOME EARNED PERFORMANCE
SHARES IN

 

--------------------------------------------------------------------------------


 


ACCORDANCE WITH SUB-SECTIONS (B)(I) AND (B)(II) ABOVE WILL BECOME EARNED
PERFORMANCE SHARES WITH EFFECT FROM THE EARNED DATE IN RESPECT OF THE YEAR
ENDING DECEMBER 31, 2010 IF THE ADJUSTED EARNINGS PER SHARE TARGET FOR 2010 OF
NOT LESS THAN $4.05 IS ACHIEVED.


 


(V) THE 2008 AND 2009 PERFORMANCE SHARES THAT ARE SUBJECT TO THE ACHIEVEMENT OF
AN ADJUSTED OPERATING MARGIN TARGET AND HAVE NOT BECOME EARNED PERFORMANCE
SHARES IN ACCORDANCE WITH SUB-SECTIONS (B)(I) AND (B)(II) ABOVE WILL BECOME
EARNED PERFORMANCE SHARES WITH EFFECT FROM THE EARNED DATE IN RESPECT OF THE
YEAR ENDING DECEMBER 31, 2010 IF THE ADJUSTED OPERATING MARGIN TARGET FOR 2010
OF NOT LESS THAN 27% IS ACHIEVED.


 


(C) ALL SHARES SUBJECT TO AN OPTION THAT DO NOT BECOME EARNED PERFORMANCE SHARES
IN ACCORDANCE WITH SUB-SECTIONS 3.1 (B)(I) TO (B)(V) SHALL BE FORFEITED AS FROM
THE EARNED DATE IN 2010.


 

Section 3.2 - Commencement of Vesting and Exercisability

 


(A)           THE EARNED PERFORMANCE SHARES SHALL VEST AND BECOME EXERCISABLE AS
FOLLOWS:

 


 


 


PERCENTAGE OF EARNED PERFORMANCE
SHARES


 

 

 

 

 

Third anniversary of date of grant

 


50


%

 

 


 


 

Fourth anniversary of date of grant

 


25


%

 

 


 


 


FIFTH ANNIVERSARY OF DATE OF GRANT


 


25


%

 


(B)           IN THE EVENT OF A TERMINATION OF OPTIONEE’S EMPLOYMENT AS A RESULT
OF DEATH OR PERMANENT DISABILITY, THEN (I) THE EARNED PERFORMANCE SHARES AND THE
OPTION IN RESPECT THEREOF SHALL BECOME IMMEDIATELY EXERCISABLE WITH RESPECT TO
ALL COMMON SHARES UNDERLYING SUCH OPTION AS SET FORTH IN SECTION 3.3 (B)(II) AND
(II) ANY PORTION OF THE OPTION WHICH THEN HAS NOT BECOME AN EARNED PERFORMANCE
SHARE SHALL IMMEDIATELY TERMINATE AND WILL AT NO TIME BE EXERCISABLE.


 


(C)           IN THE EVENT OF A TERMINATION OF OPTIONEE’S EMPLOYMENT FOR ANY
REASON OTHER THAN DEATH OR PERMANENT DISABILITY, THEN (I) THE EARNED PERFORMANCE
SHARES THAT HAVE VESTED AND BECOME EXERCISABLE AND THE OPTION IN RESPECT THEREOF
SHALL REMAIN EXERCISABLE AS SET FORTH IN SECTION 3.3 (B)(III) OR 3.3
(B)(IV) BELOW AND (II) THE OPTION OVER EARNED PERFORMANCE SHARES THAT HAVE NOT
YET VESTED SHALL IMMEDIATELY TERMINATE AND WILL AT NO TIME BECOME EXERCISABLE,
EXCEPT THAT THE BOARD MAY, FOR TERMINATION OF EMPLOYMENT FOR REASONS OTHER THAN
CAUSE, DETERMINE IN ITS DISCRETION THAT THE OPTION OVER EARNED PERFORMANCE
SHARES THAT HAVE NOT YET VESTED AND BECOME EXERCISABLE, SHALL BECOME
EXERCISABLE.


 


(D)           IN THE EVENT OF A TERMINATION OF OPTIONEE’S EMPLOYMENT FOR ANY
REASON OTHER THAN SET OUT IN (B) AND (C) ABOVE AND SUBJECT TO SECTION 3.3 ALL
OPTIONS WILL LAPSE WITH EFFECT FROM THAT DATE OF TERMINATION.

 

--------------------------------------------------------------------------------


 

Section 3.3 - Expiration of Options

 

(a) The Option shall immediately lapse upon:

 

(i) Termination of Optionee’s employment, subject to, and except as otherwise
specified within, the terms and conditions of Section 3.2 above; or

 

(ii) Optionee’s failure to execute the Agreement for Restrictive Covenants, if
applicable, and Other Obligations pursuant to Article V below within 45 days of
the Grant Date; or

 

(iii) Optionee’s failure to execute the form of joint election with his
employing company as described in Section 2.5 above within 45 days of the Grant
Date; or

 

(iv) Optionee’s failure to execute and deliver the Option Acceptance Form within
45 days of the Grant Date.

 

(b) The Option over Earned Performance Shares that have become vested and
exercisable in accordance with Section 3.2 will cease to be exercisable by
Optionee upon the first to occur of the following events:

 


(I) THE SEVENTH ANNIVERSARY OF THE GRANT DATE; OR


 


(II) THE FIRST ANNIVERSARY OF THE DATE OF OPTIONEE’S TERMINATION OF EMPLOYMENT
BY REASON OF DEATH OR PERMANENT DISABILITY; OR


 


(III) NINETY DAYS AFTER THE DATE OF ANY TERMINATION OF OPTIONEE’S EMPLOYMENT BY
THE COMPANY FOR CAUSE OR BY OPTIONEE WITHOUT GOOD REASON; OR


 


(IV) NINETY DAYS AFTER THE DATE OF TERMINATION OF OPTIONEE’S EMPLOYMENT OTHER
THAN AS SET FORTH IN SECTION 3.2(B) OR (C), ABOVE OR WHERE THE BOARD HAS
EXERCISED ITS DISCRETION IN ACCORDANCE WITH SECTION 3.2(C)(II), THE PERIOD SHALL
BE SIX CALENDAR MONTHS AFTER THE DATE OF TERMINATION;


 


(V) IF THE BOARD SO DETERMINES PURSUANT TO SECTION 10 OF THE PLAN, THE EFFECTIVE
DATE OF A CHANGE OF CONTROL, MERGER, AMALGAMATION PURSUANT TO BERMUDA LAW, OR
OTHER CONSOLIDATION OF THE COMPANY OR GROUP OF COMPANIES COLLECTIVELY KNOWN AS
WILLIS GROUP, OR OTHER SIMILAR EVENT, AS PROVIDED IN THE PLAN, SO LONG AS
OPTIONEE HAS A REASONABLE OPPORTUNITY TO EXERCISE HIS OPTIONS PRIOR TO SUCH
EFFECTIVE DATE.

 

--------------------------------------------------------------------------------


 

ARTICLE IV

 

EXERCISE OF OPTION

 

Section 4.1 - Person Eligible to Exercise

 

During the lifetime of Optionee, only he may exercise an Option or any portion
thereof.  After the death of Optionee, any exercisable portion of an Option may,
prior to the time when an Option becomes unexercisable under Section 3.3, be
exercised by his personal representative or by any person empowered to do so
under Optionee’s will or under then applicable laws of inheritance.

 

Section 4.2 - Partial Exercise

 

Any exercisable portion of an Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.3;
provided, however, that any partial exercise shall be for whole Shares only.

 

Section 4.3 - Manner of Exercise

 

An Option, or any exercisable portion thereof, may be exercised solely by
delivering to the Secretary or his office all of the following prior to the time
when the Option or such portion becomes unexercisable under Section 3.3:

 


(A)          NOTICE IN WRITING SIGNED BY OPTIONEE OR THE OTHER PERSON THEN
ENTITLED TO EXERCISE THE OPTION OR PORTION THEREOF, STATING THAT THE OPTION OR
PORTION THEREOF IS THEREBY EXERCISED, SUCH NOTICE COMPLYING WITH ALL APPLICABLE
RULES ESTABLISHED BY THE BOARD AND MADE AVAILABLE TO OPTIONEE (OR SUCH OTHER
PERSON THEN ENTITLED TO EXERCISE THE OPTION);


 


(B)         FULL PAYMENT (IN CASH, BY CHEQUE, ELECTRONIC TRANSFER, BY WAY OF A
CASHLESS EXERCISE AS APPROVED BY THE COMPANY, BY WAY OF SURRENDER OF SHARES TO
THE COMPANY OR BY A COMBINATION THEREOF) FOR THE SHARES WITH RESPECT TO WHICH
SUCH OPTION OR PORTION THEREOF IS EXERCISED;


 


(C)          FULL PAYMENT TO THE COMPANY OR ANY SUBSIDIARY (“GROUP MEMBER”) BY
WHICH OPTIONEE IS EMPLOYED, OF ALL AMOUNTS WHICH, UNDER FEDERAL, STATE OR LOCAL
LAW, IT IS REQUIRED TO WITHHOLD UPON EXERCISE OF THE OPTION; AND


 


(D)         IN A CASE WHERE ANY GROUP MEMBER IS OBLIGED TO (OR WOULD SUFFER A
DISADVANTAGE IF IT WERE NOT TO) ACCOUNT FOR ANY TAX (IN ANY JURISDICTION) FOR
WHICH OPTIONEE IS LIABLE BY VIRTUE OF THE EXERCISE OF THE OPTION AND/OR FOR ANY
SOCIAL SECURITY CONTRIBUTIONS RECOVERABLE FROM THE PERSON IN QUESTION (TOGETHER,
THE “TAX LIABILITY”), OPTIONEE HAS EITHER:


 

(i)  made full payment to the Group Member of an amount equal to the Tax
Liability, or

 

--------------------------------------------------------------------------------


 

(ii)  entered into arrangements acceptable to that or another Group Member to
secure that such a payment is made (whether by authorizing the sale of some or
all of the Shares on his behalf and the payment to the Group Member of the
relevant amount out of the proceeds of sale);

 


(E)          IN THE EVENT THE OPTION OR ANY PORTION THEREOF SHALL BE EXERCISED
PURSUANT TO SECTION 4.1 BY ANY PERSON OR PERSONS OTHER THAN OPTIONEE,
APPROPRIATE PROOF OF THE RIGHT OF SUCH PERSON OR PERSONS TO EXERCISE THE OPTION.


 

Without limiting the generality of the foregoing, the Board may in the case of
U.S. resident employees of the Company or any Subsidiary require an opinion of
counsel reasonably acceptable to it to the effect that any subsequent transfer
of Shares acquired on exercise of an Option does not violate the Act, and may
issue stop-transfer orders in the U.S. covering such Shares.

 

Section 4.4 - Conditions to Issuance of Share Certificates

 

The Shares deliverable upon the exercise of an Option, or any portion thereof,
may be either previously authorized but unissued Shares or issued Shares held by
any other person.  Such Shares shall be fully paid.  The Company shall not be
required to issue or deliver any certificate or certificates for Shares granted
upon the exercise of an Option or portion thereof prior to fulfillment of all of
the following conditions:

 


(A)           THE OBTAINING OF APPROVAL OR OTHER CLEARANCE FROM ANY STATE OR
FEDERAL GOVERNMENTAL AGENCY WHICH THE BOARD SHALL, IN ITS ABSOLUTE DISCRETION,
DETERMINE TO BE NECESSARY OR ADVISABLE; AND


 


(B)           THE LAPSE OF SUCH REASONABLE PERIOD OF TIME FOLLOWING THE EXERCISE
OF THE OPTION AS THE BOARD MAY FROM TIME TO TIME ESTABLISH FOR REASONS OF
ADMINISTRATIVE CONVENIENCE.


 

Section 4.5 - Rights as Shareholder

 

The holder of an Option shall not be, nor have any of the rights or privileges
of, a shareholder of the Company in respect of any Shares that may be received
upon the exercise of the Option or any portion thereof unless and until
certificates representing such shares shall have been issued by the Company to
such holder.

 


ARTICLE V


 


AGREEMENT OF RESTRICTIVE COVENANTS AND OTHER OBLIGATIONS


 


SECTION 5 – RESTRICTIVE COVENANTS AND OTHER OBLIGATIONS


 


IN CONSIDERATION OF THE GRANT OF AN OPTION, OPTIONEE SHALL ENTER INTO THE
AGREEMENT OF RESTRICTIVE COVENANTS AND OTHER OBLIGATIONS, A COPY OF WHICH IS
ATTACHED HERETO AS SCHEDULE B.  IN THE EVENT OPTIONEE DOES NOT SIGN AND RETURN
THE AGREEMENT OF RESTRICTIVE COVENANTS AND OTHER OBLIGATIONS WITHIN 45 DAYS OF
THE GRANT DATE THE OPTIONS SHALL LAPSE PURSUANT TO SECTION 3.3(A)(II).  IF NO
SUCH AGREEMENT IS REQUIRED, SCHEDULE B SHALL STATE NONE OR NOT APPLICABLE.

 

--------------------------------------------------------------------------------


 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1 - Administration

 

The Board shall have the power to interpret the Plan and this Agreement and to
adopt such rules for the administration, interpretation and application of the
Plan as are consistent therewith and to interpret or revoke any such rules.  All
actions taken and all interpretations and determinations made by the Board shall
be final and binding upon Optionee, the Company and all other interested
persons.  No member of the Board shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
the Options.  In its absolute discretion, the Board may at any time and from
time to time exercise any and all rights and duties of the Board under the Plan
and this Agreement.

 

Section 6.2 - Options Not Transferable

 

Neither the Options nor any interest or right therein or part thereof shall be
subject to the debts, contracts or engagements of Optionee or his successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 6.2 shall not
prevent transfers made solely for estate planning purposes or under a will or by
the applicable laws of inheritance.

 

Section 6.3 - Binding Effect

 

The provisions of this Agreement shall be binding upon and accrue to the benefit
of the parties hereto and their respective heirs, legal representatives,
successors and assigns.

 

Section 6.4 - Notices

 

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company at the following address:

 

Willis Group Holdings Limited

c/o Willis Group Limited

51 Lime Street

London England EC3M 7DQ

Attention:  Company Secretary

 

and any notice to be given to Optionee shall be at the address set forth in the
Option Acceptance Form.

 

By a notice given pursuant to this Section 6.4, either party may hereafter
designate a different address for notices to be given to him.  Any notice that
is required to be given to Optionee shall, if Optionee is then deceased, be
given to Optionee’s personal representatives if

 

--------------------------------------------------------------------------------


 

such representatives have previously informed the Company of their status and
address by written notice under this Section 6.4.  Any notice shall have been
deemed duly given when enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service or
the United Kingdom’s Post Office or in the case of a notice given by an Optionee
resident outside the United States of America or the United Kingdom, with a
recognized international courier service.

 

Section 6.5 - Titles

 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

 

Section 6.6 - Applicability of Plan

 

The Options shall be subject to all of the terms and provisions of the Plan, to
the extent applicable to the Options.  In the event of any conflict between this
Agreement and the Plan, the terms of the Plan shall control.

 

Section 6.7 - Amendment

 

This Agreement may be amended only by a document executed by the parties hereto,
which specifically states that it is amending this Agreement.

 

Section 6.8 - Governing Law

 

This Agreement shall be governed by, and construed in accordance with the laws
of Bermuda;  provided, however, that the Agreement of Restrictive Covenants and
Other Obligations, if applicable, shall be governed by and construed in
accordance with the laws specified in that agreement.

 

Section 6.9 - Jurisdiction

 

The courts of Bermuda shall have jurisdiction to hear and determine any suit,
action or proceeding and to settle any disputes which may arise out of or in
connection with this Agreement and, for such purposes, the parties hereto
irrevocably submit to the jurisdiction of such courts; provided, however, where
applicable, that with respect to the Agreement of Restrictive Covenants and
Other Obligations the courts specified in such agreement shall have jurisdiction
to hear and determine any suit, action or proceeding and to settle any disputes
which may arise out of or in connection with that agreement.

 

--------------------------------------------------------------------------------


 

Section 6.10 - Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which together shall constitute one
and the same instrument.

 

IN WITNESS WHEREOF the Company and Optionee have each executed this Agreement.

 

 

 

 

WILLIS GROUP HOLDINGS LIMITED

 

 

 

 

 

 

 

 

By:

/s/ Michael P Chitty

 

 

Name:

Michael P Chitty

 

 

Title:

Company Secretary

 

--------------------------------------------------------------------------------
